Citation Nr: 9917085	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a seizure disorder 
secondary to a head injury.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1979 with subsequent service in the Coast Guard 
Reserves.  A Coast Guard Reserves examination for the purpose 
of enlistment is dated May 1985.  A March 1998 statement 
provided by the Coast Guard notes that the veteran was in the 
Individual Ready Reserve from October 1977 with an expiration 
of enlistment in October 1998.  

This appeal arose from December 1994 and May 1995 rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).  The RO denied the 
veteran's claims for entitlement to service connection for a 
bilateral knee disorder, and seizures secondary to a head 
injury.  Entitlement to service connection for left ear 
hearing loss was granted and a noncompensable evaluation was 
assigned.  Entitlement to service connection for right ear 
hearing loss was denied.  

In September 1997, the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for right ear 
hearing loss and issued a remand with regard to the issues of 
entitlement to service connection for a bilateral knee 
disorder and seizures secondary to a head injury.  

The development requested by the Board has been completed and 
the appeal has been returned to the Board for appellate 
review.  

After the Board's decision, the veteran perfected an appeal 
for an increased evaluation for bilateral hearing loss.  The 
claim for entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the remand portion 
of this decision.  







FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim for entitlement to service connection for a 
seizure disorder secondary to a head injury is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The claim for entitlement to service connection for a 
seizure disorder secondary to a head injury is not well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Knee Disorder

Service medical records from the veteran's active duty in the 
Air Force show treatment of the knee in April 1979.  He 
reportedly bumped his left knee getting into a van.  The 
impression was mild chondromalacia.  He was referred for 
instruction in home exercises.  No residual knee disability 
was shown at the time of the separation examination; and 
there were no knee complaints.  



Non-VA treatment records were obtained.  These pertain to 
treatment for a head injury and seizures.  These show no 
complaints of knee symptoms, and there are no findings of a 
disability of the knees.  

Coast Guard Reserves examinations show no indication of a 
knee disorder.  A June 1994 Medical Board report noted that 
all known conditions were included in the report.  The report 
made no reference to a knee disorder.  There was no history 
of a knee disorder or findings with regard to the knees.  

A VA examination of the knees was conducted in January 1998.  
The veteran told the examiner that he had swelling of the 
knees in 1977 or 1978 after playing racquetball.  He reported 
that the only treatment advised was to wear an elastic 
support on his left knee.  He did not recall a diagnosis 
being given.  He denied any surgery or diagnostic studies of 
the knees.  He denied any treatment since being discharged 
from the Air Force in 1979.  

The veteran did report current dull aching pain in the knees 
when going down stairs.  He also reported knee pain when 
attempting to stand up after kneeling.  He reported that his 
knees would pop or snap occasionally but denied any other 
symptoms including swelling, instability or locking.  

On examination there were no positive findings except for 
some mild subpatellar crepitation that subsided with repeated 
movement.  The examiner stated that there were no objective 
findings from an orthopedic standpoint to explain the 
veteran's symptoms.  The examiner found that there was no 
appreciable disability and that his symptoms could not be 
related to service.  X-rays of the knees were negative.  The 
report indicates that the x-rays were reviewed with the VA 
examiner.




Head Injury

In August 1979, during his active duty in the Air Force, the 
veteran suffered head trauma, described as a laceration to 
the scalp, after diving into a swimming pool and striking the 
bottom.  There was no acute distress, blurred vision, or any 
unusual symptoms.  X-rays showed no significant abnormality.  
On discharge no abnormality of the head was found and the 
veteran denied any head injury, headaches, seizures or other 
head symptoms.  

Non-VA treatment records show that the veteran was 
hospitalized in March 1992 after he fell while intoxicated, 
striking his head.  Symptoms included confusion, inability to 
walk, right-sided weakness, disorientation, difficulty 
communicating, and refusal to follow commands.  A computed 
tomography (CT) scan showed a large left subdural hematoma 
and intracerebral hematoma of the frontal lobe.  He underwent 
a left frontal craniotomy with evacuation of the hematomas.  
It was noted that at the time of the accident he had been 
employed as a U.S. Marshal and had been working on a daily 
basis.  It was also noted that the veteran was in the Coast 
Guard Reserves.  

Treatment records from after the head injury are of record.  
A record from April 1992 shows that the veteran was referred 
for evaluation by the U.S. Marshal Service to help determine 
work status.  By way of history the injury occurred in the 
veteran's kitchen after drinking.  The impression after 
examination was normal neurologic status at this time.  
Alcohol abuse was also diagnosed.  The examiner did not offer 
an opinion on work relatedness - only whether the veteran was 
precluded from returning to work with the U.S. Marshals.  

A record from November 1992 indicates that the veteran 
underwent an alcohol detoxification program.  He told the 
doctor that in May of 1992 he had an "episode" while 
driving resulting in an accident.  The physician did not feel 
that the episode sounded like a seizure.  Neurologic status 
was normal.  

The physician remarked that it is not actually clear that the 
veteran ever had a seizure, and Dilantin was apparently 
prescribed prophylactically after the craniotomy as a matter 
of routine practice.  

In May 1993 the veteran reported a seizure.  He had missed 
some doses of Dilantin.  An electroencephalogram (EEG) was 
taken.  The impression was recent breakthrough seizure 
secondary to subtherapeutic level and noncompliance with 
Dilantin regimen.  

On follow-up in September 1993 the veteran was seen for 
status post posttraumatic hematoma with craniotomy, history 
of alcohol abuse, status post detoxification, seizures with 
breakthrough secondary to subtherapeutic Dilantin levels and 
history of noncompliance with Dilantin regimen.  He denied 
further seizures.  

In June 1994 the veteran reported two seizures at the 
beginning of May.  The physician reported that his seizures 
came back "within an hour of receiving a letter releasing 
him from work."  The examiner felt that stress may have 
played a role.  

On follow-up in September 1994 the veteran reported no 
seizures. 

All of the described reports were addressed to the U.S. 
Marshal Service.  

A VA examination was conducted in September 1994.  The 
veteran reported that he had epilepsy or seizures for one and 
a half to two years.  He reported a history of alcohol abuse 
with a subsequent fall and head injury.  He reported eight 
seizures, with the last occurring in September 1994.  He was 
taking Dilantin.  The examination was normal.  The assessment 
was history of epilepsy, posttraumatic.  

In January 1995, the veteran reported that he had been taken 
off "active duty Reserve Status" and placed in an active 
status pool.  He reportedly was denied the ability to drill 
and was told that he would be discharged due to seizures from 
a head injury.  

Coast Guard Reserves records show no evidence of residuals of 
a head injury until after the veteran's March 1992 
hospitalization.  After the injury, he was evaluated by the 
Coast Guard.  It was determined that the seizures were 
alcohol related, and he was placed on limited duty.  

In October 1993 the veteran reported no seizure activity for 
more than 12 months off of Dilantin.  He was deemed fit for 
duty.  

No head injury and no seizures were shown to have occurred 
during any period of active duty for training or inactive 
duty training drills.  

A Medical Board report from June 1994 concluded that the 
veteran's seizures and head injury were alcohol related.  The 
Medical Board report concluded that in view of the veteran's 
medical history he had a higher propensity for seizures and 
would continue to have seizures.  A diagnosis of epilepsy was 
made.  It was concluded that the veteran was unable to 
perform his duties. 

A VA examination was conducted in January 1998.  The veteran 
reported several seizures in the past two years that were 
attributed to alcohol abuse.  He had a life long history of 
alcohol abuse.  The March 1992 head injury was noted.  The 
examiner noted that the veteran had two grand mal seizures, 
the most recent being in the summer of 1997.  Neurological 
examination was normal.  The impression was that the 
veteran's seizure disorder was most likely related to his 
head injury and subdural hematoma.  It was noted that the 
history is clouded by his history of alcohol abuse.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  Active duty means full-time duty 
in the Armed Forces, other than active duty for training.  
Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes;  however, 
the term does not include duty performed as a temporary 
member of the Coast Guard Reserve.  Inactive duty training 
means duty (other than 
full-time duty) prescribed for Reserves.  The term inactive 
duty training does not include duty performed as a temporary 
member of the Coast Guard Reserve.  38 C.F.R. § 3.6 (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

It was for the express purpose of precluding payment of 
compensation for secondary effects arising from injuries 
incurred as the result of the abuse of alcohol or drugs, that 
38 U.S.C.A. § 1110 was amended by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. CONF. REP. NO. 
964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 
U.S.C.C.A.N. 2374, 2702.  As amended, 38 U.S.C.A. § 1110 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs." The statutory 
amendment applied only to claims filed after October 31, 
1990. See OBRA, § 8052(b).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded;  that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1998).  See 
also McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

The veteran's representative asserts that there has not been 
compliance with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board disagrees.  There 
has been substantial compliance.  

The objection of the representative stems from the fact that 
the VA examiner stated that a definitive opinion could not be 
provided until x-ray results were received.  X-rays were 
taken, but the examiner did not submit a supplemental 
statement specifically commenting on the x-ray results.  
Notwithstanding this fact, the examiner stated that 
clinically there were no findings to explain the veteran's 
symptoms and there was no relationship between the veteran's 
reported symptoms and his service.  This is a responsive 
opinion on etiology.  There is no useful purpose served to 
remand this case to have the examiner comment on the effect 
of negative x-rays on the opinion he gave based on the 
clinical examination.  It does appear from the x-ray report 
that the examiner reviewed the x-rays.  The Board can see no 
potential prejudice to veteran from not remanding the appeal 
to have the examiner reconsider negative x-rays.  Bernard.  

The representative also states that there was inadequate 
compliance with the Board's remand directives in that the 
examiner who performed the 1998 VA neurological examination 
did not provide a specific opinion as to whether the 
veteran's seizure disorder was related to service or to any 
incident therein.  Again the Board disagrees.  

The examiner clearly stated that the veteran's disorder was 
likely related to his 1992 head injury.  Whether this injury, 
which occurred in the veteran's home, can be considered to 
have a relationship to service is a legal, not medical, 
question.  The examiner offered a specific opinion on 
etiology, which is what was requested by the Board.  The 
Board can see no prejudice to the veteran in view of the fact 
that the remand directives were substantially complied with.  


Knee Disorder

With regard to the veteran's claim for service connection for 
a bilateral knee disorder, the Board's review of the 
evidentiary record discloses that a current knee disability 
is not currently shown.  Brammer.  A chronic disability was 
not shown during the veteran's active Air Force service;  and 
there has been no showing of any residuals of an injury 
during any period of active duty for training or inactive 
duty training drills.  The competent medical opinion of 
record establishes that the veteran does not have a 
disability;  there are no objective findings to explain his 
complaints;  and his current symptoms are unrelated to his 
service. 

In essence, the veteran's claim is based solely on his lay 
opinion that he has a knee disability and that the disability 
was incurred in service.  While a lay person may report his 
symptomatology, he does not have the competency of a trained 
health care professional to express opinions as to diagnosis 
and/or etiology of a disorder.  Assertions as to these 
matters are therefore not presumptively credible.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As it is the province of 
trained health care professionals to enter conclusions that 
require medical opinions as to causation, Grivois, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the appellant's claim for entitlement to 
service connection for a bilateral knee disorder must be 
denied as not well grounded.  

Head Injury

With regard to the veteran's claim for service connection for 
a seizure disorder secondary to a head injury, the Board's 
review of the evidentiary record discloses that there is no 
competent medical authority establishing a link or nexus 
between the veteran's current disorder and his military 
service.  It does appear that the veteran has ongoing 
problems with seizures.  However, the overwhelming weight of 
the evidence links the veteran's seizure disorder to his head 
injury of March 1992.  This injury occurred as a result of a 
fall at home, not in the course of military drills.  It is 
not enough that the veteran had the injury and subsequent 
episodes of seizures while under a Reserves service 
obligation.  An injury at home would suffice for members on 
active duty.  For members on Reserves duty, an injury must 
occur in the course of active duty training or inactive duty 
training drills.  38 C.F.R. § 3.6.  

Moreover, the medical evidence of record shows that the 
veteran's head injury occurred as a result of a fall after 
drinking, and there is other medical evidence of record that 
the seizures themselves were related to alcohol use.  As 
noted in the previously listed laws and regulations, it was 
for the express purpose of precluding payment of compensation 
for certain secondary effects arising from injuries incurred 
as the result of the abuse of alcohol or drugs, that 38 
U.S.C.A. § 1110 was amended by the OBRA.  As amended, 38 
U.S.C.A. § 1110 provides that compensation shall not be paid 
if a disability occurs as a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  The extent 
that the medical evidence shows that the veteran's seizures 
were due to alcohol use, service connection is prohibited by 
statute. 38 U.S.C.A. §§ 105(a), 1110.  

In essence, the veteran's claim is based solely on his lay 
opinion that his seizures have some relationship to his 
service.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  





As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the appellant's 
claim for entitlement to service connection for a seizure 
disorder secondary to a head injury must be denied as not 
well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a bilateral knee 
disorder, the appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a seizure disorder 
secondary to a head injury, the appeal is denied.  







REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

New regulations were issued revising the diagnostic criteria 
for evaluating hearing loss effective June 10, 1999.  64 Fed. 
Reg. 25202, (May 11, 1999).  Where a regulation changes after 
the claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
the RO has not considered the veteran's claim under both 
prior and revised criteria, the appeal must be remanded to 
the RO.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss pending a remand of the case to the RO 
for further development as follows:  



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
audiological examination of the veteran 
in order to determine the extent of 
severity of the service-connected 
bilateral hearing loss.  Any indicated 
special studies should be conducted.  The 
claims file, copies of the previous and 
amended criteria for rating hearing loss, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the claims file in 
this regard.  Any opinions expressed as 
to the severity of the appellant's 
bilateral hearing loss must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss with consideration 
of all applicable laws and regulations.  
The RO should consider Fenderson v. West, 
12 Vet. App. 119, 126 (1999), pertaining 
to initial grants of service connection 
on the basis of "staged ratings".  The 
RO should also document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for appellate review if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

